DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1 is amended. Claims 2, 4 and 21 are cancelled. Claims 11-18, 20 and 22 are withdrawn. Claims 1, 3, 5-10, 19 and 23 are presently examined.

Specification
The use of the term Drambuie (page 17, line 14), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
The following special definitions have been noted in applicant’s specification and will be used wherever the terms appear. See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989) and MPEP § 2173.05(a) I.
 “Aerosol generating agent” is interpreted to mean an agent that promotes generation of an aerosol (page 16, line 24, page 17, line 1).
“Aerosol generating device” is interpreted to mean non-combustible aerosol generating devices (page 7, lines 12-13).
“Breakable capsule” is interpreted to mean a capsule having a shell can be broken by pressure to release a core (page 3, lines 16-17).
“Crystallization inhibitor” is interpreted to mean any compound which reduces the tendency of menthol to crystallize at ambient conditions (page 8, lines 3-4).
“Flavor”, “flavoring”, and “flavorant” are interpreted to mean materials which may, where local regulations permit, be used to create a desired taste or aroma in a product for adult consumers (page 17, lines 10-24).
“Smoking article” is interpreted to mean combustible smoking products (page 7, lines 11-12).
“Tobacco industry product” is interpreted to mean oral tobacco, smoking articles, and aerosol generating devices (page 7, lines 10-11).
“Tobacco material” is interpreted to mean any material comprising tobacco or derivatives therefore (page 18, lines 1-2).

Regarding claim 23, the claim is directed to a property of the claimed crystallization inhibitor. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) and MPEP § 2112.01, I. Therefore, for the purposes of this Office action, the limitation will be interpreted as if any crystallization inhibitor as required by the claim 1 must also prevent crystallization of menthol at ambient conditions. 

Claim Objections
Claim 1 is objected to because of the following informalities: There is no punctuation mark following the limitation “a solvent in which the menthol is dissolved and which is different from the crystallization inhibitor”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 23, applicant’s specification does not provide support for the crystallization inhibitor preventing crystallization of menthol at ambient conditions. Although applicant’s specification discloses that crystallization inhibitors reduce the tendency of menthol to crystallize at ambient conditions (page 8, lines 3-4), this does not mean that such crystallization is prevented or stopped as required by the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6-10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fagg (US 8,739,802) in view of Vieth (US 9,999,602) and Uhthurry (US 11,291,241).

Regarding claim 1, Fagg discloses breakable capsules having an outer shell and a payload comprising a flavoring agent contained within the shell (column 2, lines 51-60). The flavoring agent is made up of a mixture of spearmint and menthol (column 12, lines 5-30). The flavorant mixture is present at a range of about 5 to about 75 percent flavoring based on a total weight of the payload but does not specify the ratio at which the components of the composite flavor are mixed, suggesting that any mixture composition is possible (column 12, lines 31-43). The payload is in the form of a liquid (column 3, lines 28-31). The payload is a mixture of the flavoring agent and a diluting agent such as medium chain triglyceride oil (column 11, lines 66-67, column 12, lines 1-4). Spearmint oil is considered to meet the claim limitation of a crystallization inhibitor since applicant’s specification discloses that spearmint oil is a crystallization inhibitor (page 7, lines 8-15). Fagg does not explicitly disclose (a) the menthol being provided at least about 35% by weight and dissolved in the diluting agent and (b) the spearmint being provided in an oil form.
Regarding (a), Vieth teaches a composition comprising menthol and a carrier comprising a digestible edible oil (abstract). Menthol is soluble in oil (page 2, lines 55-60) and remains liquid in medium chain triglyceride oil at concentrations up to 48.7% menthol.
It would therefore have been obvious to one of ordinary skill in the art to select relative concentrations of the two components of the flavorant mixture and the medium chain triglyceride of Fagg such that at least 35% of the composition weight is menthol but that sufficient medium chain triglyceride is present such the menthol remains a liquid dissolved in the medium chain triglyceride. One would have been motivated to do so since Fagg discloses that the core composition should remain a liquid and Vieth teaches that menthol remains a liquid that is soluble in medium chain triglyceride oil at concentrations up to 48.7% menthol. The courts have held that, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
Regarding (b), Uhthurry teaches a smoking article (abstract) comprising an additive delivery element in the form of a breakable capsule containing a liquid flavorant to present a consumer with a novel sensory experience and associated flavor notes (column 7, lines 36-39). The liquid flavorant is peppermint oil (column 7, lines 45-53). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the spearmint of Fagg for the spearmint oil of Uhthurry. One would have been motivated to do so since Uhthurry teaches that spearmint oil provides a consumer with a novel sensory experience and associated flavor notes. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Regarding claim 3, modified Fagg teaches all the claim limitations as set forth above. Modified Fagg does not explicitly teach the capsule containing at least 5% crystallization inhibitor.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the capsule contain at least 5% crystallization inhibitor. One would have been motivated to do so since Fagg discloses that the flavorant mixture is present at a range of about 5 to about 75 percent flavoring based on a total weight of the payload but does not specify the ratio at which the components of the composite flavor are mixed. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).

Regarding claim 6, the medium chain triglyceride of Fagg is considered to meet the claim limitation of a medium chain fat.

Regarding claim 7, modified Fagg teaches all the claim limitations as set forth above. Modified Fagg does not explicitly teach the menthol being provided at at least 38% by weight.
However, it would have been obvious to one of ordinary skill in the art to select relative concentrations of the two components of the flavorant mixture and the medium chain triglyceride of Fagg such that at least 38% of the composition weight is menthol but that sufficient medium chain triglyceride is present such the menthol remains a liquid dissolved in the medium chain triglyceride. One would have been motivated to do so since Fagg discloses that the core composition should remain a liquid and Vieth teaches that menthol remains a liquid that is soluble in medium chain triglyceride oil at concentrations up to 48.7% menthol. The courts have held that, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).

Regarding claim 8, modified Fagg teaches all the claim limitations as set forth above. Fagg additionally discloses that the capsule weighs between 10 mg and 200 mg (column 12, lines 62-67), indicating that the weight of menthol must not exceed 200 mg. Modified Fagg does not explicitly teach the capsule containing at least 4 mg menthol.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the menthol weight fall within the claimed range. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).

Regarding claim 9, modified Fagg teaches all the claim limitations as set forth above. Fagg additionally discloses that the composite flavoring is present at no more than 75% by weight (column 12, lines 29-43), indicating that the spearmint oil must be present at a lower weight percentage than 75% by weight. Modified Fagg does not explicitly teach the spearmint oil being present at less than about 25% by weight.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the spearmint oil weight fall within the claimed range. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).

Regarding claim 10, modified Fagg teaches all the claim limitations as set forth above. Fagg additionally discloses that the capsules are spherical capsules having a diameter of less than 3.5 mm (column 12, lines 44-61). Modified Fagg does not explicitly teach the capsule having a diameter within the claimed range.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the capsule diameter fall within the claimed range. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).

Regarding claim 23, the composition of modified Fagg meets all the claimed limitations regarding the composition and structure of the capsule, and the claimed property of preventing menthol crystallization is therefore presumed to be inherent.

Claim 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fagg (US 8,739,802) in view of Vieth (US 9,999,602) and Uhthurry (US 11,291,241) as applied to claim 1 above, and further in view of Firestone (US 7,115,277) and Required HLB for Oils/Lipids (Required HLB for Oils/Lipids, The Herbarie, Stoney Hill Farm, Inc., https://www.theherbarie.com/public/resource-center/formulating/Required_HLB_for_Oils_and_Lipids.pdf)

Regarding claims 5 and 19, modified Fagg teaches all the claim limitations as set forth above. Modified Faff does not explicitly teach (a) adjust hydrophilic lipophilic balance of the payload and (b) adjusting the hydrophilic lipophilic balance of the payload to fall within the claimed range.
Regarding (a), Firestone a method for enabling delivery of an active agent (abstract) comprising a vehicle comprising a liquid triglyceride which fully dissolves an active agent (column 2, lines 52-56). The vehicle is caprylic/capric medium chain triglyceride (column 3, lines 1-12) and has co emulsifiers that provide a suitable hydrophilic/lipophilic balance (column 3, lines 12-18).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the medium chain triglyceride of modified Fagg for the caprylic/capric medium chain triglyceride of Firestone. One would have been motivated to do so since Firestone teaches caprylic/capric medium chain triglyceride is a suitable vehicle for dissolving an active agent. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
Regarding (b), Required HLB for Oils/Lipids teaches that the required HLB for caprylic/capric triglyceride is 11 (page 1, top).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the HLB level of the payload of Firestone be 11. One would have been motivated to do so since Required HLB for Oils/Lipids teaches that the required HLB for caprylic/capric triglyceride is 11.
Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments with respect to the rejections under Song have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Fagg as set forth above. Applicant’s arguments are not persuasive since they do not address these rejections. However, since this new ground of rejection was not necessitated by applicant’s amendment to the claims or by a reference listed on an information disclosure statement submitted with fee, this action is non-Final.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RUSSELL E SPARKS/               Examiner, Art Unit 1747